DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harms, DE 102014005864 A1 (see also English translation).
	Harms discloses the claimed invention including a tool for cleaning comprising a pole (broomstick not shown, connects at 15, see second to last paragraph of page 3 of the English translation), a head member coupled to an end of the pole (02, coupled via 15), the head member having a top side, a bottom side, a front side, and a rear side (four sides of 02, unlabeled and shown in the Figures), a first end and a second end (ends of 02, unlabeled and shown in the Figures), wherein the pole is coupled to the top side of the head member (via 15, Figures 2-3), wherein a centerline is defined through a center of the head member in a direction between the first and second ends (not shown, see marked up Figure 3 below), a first plane is defined substantially perpendicular to the surface to be cleaned and is partially defined by the centerline (not shown, see marked up Figure 3 below), a second plane is defined substantially perpendicular to the surface to be cleaned and substantially perpendicular to the first plane in a direction between the front side and the rear side and through the center of the head member (not shown, see marked up Figure 3 below), a first extension member extending from the first end of the head member (one of 05, see Figure 3), a second extension member extending from the second end of the head member (other of 05, see Figure 3), a first plurality of bristles extending from a bottom side of the head member (bristle fields 04, ; see Figure 3), a second plurality of bristles extending from a bottom side of the first extension member (bristle field also represented by reference number 05, Figure 3), the second plurality of bristles including a first portion of bristles that extend at an angle relative to the second plane in a direction away from the pole (best shown in Figures 2-3), and a third plurality of bristles extending from a bottom side of the second extension member (also a bristle field also represented by reference number 05, Figure 3), the third plurality of bristles including a first portion of bristles that extend at an angle relative to the second plane in a direction away from the pole (best shown in Figures 2-3), wherein the bristles of the second and third plurality of bristles have at least one bristle characteristic that is different from a bristle characteristic of the bristles of the first plurality of bristles (the characteristic is that the bristles of the second and third pluralities are not mounted in an X-bristle field as exhibited by bristle field 08 in Figure 3 or angled differently from the head member; it is also noted that there is discussion on other different characteristics for different pluralities of bristles, see English translation page 2 fourth paragraph). Regarding claim 25, the second plurality of bristles include a second portion of bristles that extend at an angle relative to the first plane in a direction away from a front side of the first extension member and a third portion of bristles that extend at an angle relative to the first plane in a direction away from a rear side of the first extension member (best shown in Figure 3). Regarding claim 26, the first plurality of bristles includes a plurality of periphery bristles arranged along the front and rear sides of the head member (bristle fields 04, Figure 3) and a plurality of center bristles (bristle field mounted on 08) having at least one bristle characteristic different from a bristle characteristic of the plurality of periphery bristles (the bristle characteristic is the angle in which the bristles are mounted to the head member, Figure 3, also bristle field 08 are mounted in an X-bristle field). Regarding claim 27, the second plurality of bristles (those that extend from the first extension member 05) includes a second portion of bristles that are different than the first portion of bristles (the bristles extending from 05 can be split into two different groups, a first portion and second portion; claim 27 does not require different characteristics, just different portions).
[AltContent: textbox (second plane)][AltContent: textbox (first plane)][AltContent: textbox (centerline)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    750
    605
    media_image1.png
    Greyscale

2.	Claim(s) 29-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasilakes et al., US 2015/0289637.
	Vasilakes et al. disclose the claimed invention including a tool for cleaning comprising a pole (150), a head member (102) having a top side, a bottom side (104), a front side, and a rear side (sides of 102, see Figures), a first end and a second end (ends of 102, see Figures), wherein the pole is couplable to the top side of the head member (via 120, see Figures), wherein a centerline is defined through a center of the head member in a direction between the first and second ends (axis A in Figure 5), a first plane is defined substantially perpendicular to the surface to be cleaned and is partially defined by the centerline (plane defined by axis S in Figure 5 and extends in a vertical plane through the head member), and a second plane is defined substantially perpendicular to the surface to be cleaned and substantially perpendicular to the first plane in a direction between the front and rear sides and through the center of the head member (plane includes axis A in Figure 5 and extends vertically through the head member), and a plurality of rows of bristles extending form the bottom side of the head member (106), wherein the plurality of rows comprises a center bristle row arranged in the first plane (central row includes row of bristles along axis S in Figure 5), wherein bristles of the center bristle row extend in a direction substantially parallel with the first plane from the bottom side of the head member (best shown in Figure 5), a first row of bristles arranged on a first side of the first plane relative to the center bristle row (see marked up Figure 3), wherein bristles of the first row are angled at a first angle relative to the first plane (see marked up Figure 3), and a second row of bristles arranged on a second side of the plane relative to the center bristle row and symmetrical about the first plane relative to the first row of bristles (see marked up Figure 3), wherein bristles of the second row of bristles are angled at a second angle relative to the first plane (see marked up Figure 3), wherein the second angle is equal and opposite of the first angle (see marked up Figure 3). Regarding claims 30-32, bristles of each of the center bristle row, first bristle row, and second bristle row comprise one or more bristles arranged on a first side of the second plane and one or more bristles arranged on a second side of the second plane opposite the first side (Figures 4-5; each are one tuft of bristles 106 adjacent the opposite peripheral sides of the head member, the ones in the center row are along axis S), wherein the one or more bristles on the first side are angled at a first angle relative to the second plane and the one or more bristles on the second side are angled at a second angle relative to the second plane, wherein the second angle is equal and opposite the first angle (best represented in Figure 4, also Figure 5). Regarding claim 33, there is a third row of bristles arranged on the first side of the first plane relative to the center bristle row and farther from the first plane than the first row of bristles (see marked up Figure 3), wherein the bristles of the third row of bristles are angled at a third angle relative to the first plane, wherein the third angle is greater than the first angle (Figure 3), and a fourth row of bristles arranged on the second side of the plane relative to the center bristle row and symmetrical about the first plane relative to the third row of bristles (see marked up Figure 3), wherein bristles of the fourth row of bristles are angled at a fourth angle relative to the first plane, wherein the fourth angle is equal and opposite of the third angle (Figure 3). Regarding claims 34-35, each of the third and fourth rows of bristles comprise one or more bristles arranged on a first side of the second plane and one or more bristles arranged on a second side of the second plane opposite the first side (Figures 4-5), wherein the one or more bristles on the first side are angled at a first angle relative to the second plane and the one or more bristles on the second side are angled at a second angle relative to the second plane (Figures 4-5), wherein the second angle is equal and opposite the first angle (Figures 4-5; each are one tuft of bristles 106 adjacent the periphery of the head member). Regarding claim 36, there is a fifth row of bristles arranged on the first side of the first plane relative to the center bristle row and farther from the first plane than the third row of bristles (see marked up Figure 3), wherein the bristles of the fifth row of bristles are angled at a fifth angle relative to the first plane, wherein the fifth angle is greater than the third angle (Figure 3), and a sixth row of bristles arranged on the second side of the plane relative to the center bristle row and symmetrical about the first plane relative to the fifth row of bristles (see marked up Figure 3), wherein bristles of the sixth row of bristles are angled at a sixth angle relative to the first plane, wherein the sixth angle is equal and opposite of the fifth angle (Figure 3). Regarding claims 37-38, each of the fifth and sixth rows of bristles comprise one or more bristles arranged on a first side of the second plane and one or more bristles arranged on a second side of the second plane opposite the first side (Figures 4-5), wherein the one or more bristles on the first side are angled at a first angle relative to the second plane and the one or more bristles on the second side are angled at a second angle relative to the second plane (Figures 4-5), wherein the second angle is equal and opposite the first angle (Figures 4-5; each are one tuft of bristles 106 adjacent the periphery of the head member). Regarding claim 39, the first row of bristles is arranged along a periphery of the bottom side adjacent the front side of the head member and the second row of bristles is arranged along a periphery of the bottom side adjacent the rear side of the head member (Figure 5, each of the first and second rows have bristles arranged along a periphery of the front and rear sides). Regarding claim 40, the bristles of the first row and second row have a different bristle characteristic than bristles of the center row (bristles of the center row are shown in Figure 5 as type 108B, bristles of the first and second rows can include bristles of type 108A). Regarding claim 41, the bristle characteristic is selected from a group including bristle material, diameter, shape, length, or stiffness (see paragraphs 0042-0043). Regarding claim 42, the bristle characteristic is a bristle shape being round (diameters are given, paragraph 0039). Regarding claim 43, the material is polymer, animal hair, polypropylene (paragraph 0041).
 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (6th row)][AltContent: arrow][AltContent: textbox (5th row)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd row)][AltContent: textbox (4th row)][AltContent: arrow][AltContent: textbox (3rd row)][AltContent: textbox (1st row)][AltContent: arrow][AltContent: arrow][AltContent: textbox (center row)]
    PNG
    media_image2.png
    739
    608
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    866
    433
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harms, DE 102014005864 A1 (see also English translation) in view of Weaver, US 2006/0117511.
	Harms discloses all elements previously discussed above, however does not specify that the at least one bristle characteristic compromises at least one of a bristle material, bristle diameter, bristle shape, a bristle flag, a bristle stiffness, or a straightness or crimping of the bristles. Harms does discuss different characteristics for different pluralities of bristles (see English translation page 2 fourth paragraph).
	Weaver teaches a broom having a head member (3) with pluralities of bristles (5 in groups labeled 5a-5e), and that separate groups of pluralities of bristles have different bristle characteristics, the bristle characteristic that is different is a bristle stiffness (paragraph 0015) so that softer pluralities of bristles at the ends of the broom (5a, 5b, Figure 4) gather dirt and debris. The broom is has rigid support provided by centrally located stiffer pluralities of bristles (5c-5e, 5c is described as “relatively stiff” and 5d-5e are described as stiff in paragraph 0015, see also Figure 4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bristles of Harms so that the first plurality of bristles are stiff while the second and third pluralities of bristles being soft or less stiff than the first plurality, as taught by Weaver, so that the softer second and third pluralities of bristles on the ends can gather dirt and debris and are given rigid support by the first centrally located plurality of bristles.
4.	Claim(s) 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harms, Vasilakes et al., US 2015/0289637 in view of Larson, US 8,402,590.
	Vasilakes et al. disclose all elements previously discussed above. With regards to claims 44-45, it appears in Figure 3 that the first and second rows of bristles comprise bristles angled at a range of between 130-160 degrees from the first plane, but fails to specify an angle. 
	Larson discloses a similar type of broom device and in particular teaches the importance of a mounting angle ß between the head member (10) and bristles (42, 42’) so that the bristles can extend laterally outwardly and provide a sweeping path (Column 6 Lines 44-51). The mounting angle ß is in a range of 0-45 degrees (see Figure 5) which makes the angle between the rows of bristles and a first plane include the range of 130-145 degrees (Figure 5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second rows of bristles of Vasilakes et al. so that they are angled at a range of between 130-160 degrees from the first plane, as taught by Larson, to provide an effective and efficient sweeping path for the rows of bristles of the tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg